I am not prepared to agree with some of the reasoning of majority of the court. However, I agree to the result. As I understand the evidence, this showed that appellant was not guilty of a mere attempt, but, if guilty of anything, it was an assault with intent to commit the offense charged; and I do not believe that the facts and circumstances in proof authorized the learned judge to submit an attempt to commit a rape at all. At any rate, if he undertook to submit an attempt to commit a rape on the person of the prosecutrix, he should have instructed the jury what constituted such attempt, and have further instructed them what constituted an assault with intent to rape, and in that connection should have informed the jury that, if the action of the defendant constituted an assault with intent to rape, they could not convict the defendant of an attempt to commit rape. For the failure to so instruct the jury, I believe the judgment of the lower court should be reversed, and the cause remanded.